Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 4, 6-11, 13, 15-18, 20 and 22-29 are pending and they are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 11, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable 
Velayudhan (US 2012/0096205 A1) in view of Aho (US 2012/0331065).
As to claims 1, 10 and 17, Velayudhan teaches an apparatus comprising a processor and a memory, wherein the memory includes programmed instructions that, when executed by the processor, cause the apparatus to: 
send an request to a first virtual machine (VM) on a first host machine to write an object (OS #2(Fig. 1-3, associated with second virtual machine in the physical computer 101) 130 may be configured to respond to I/O requests sent by OS #1(associated with first virtual machine)120 via hypervisor 140) the second virtual machine writes a second timer value to the shared memory location (508). For example, timer ISR 134 of OS #2 130 may be called in response to a hardware timer interrupt from computer 101. After being called, timer ISR 134 may write a new timer value 112 to shared memory, paragraphs [24-28]);
receive a response to the write request including the virtual disk location of a virtual disk (shared memory, fig.1) (the Fig. 2, shows in response to the I/O request event, sent a 3rd timer value and A third timer value written to the shared memory location by the second virtual machine may be read, paragraphs [24-30].In order the second virtual machine to read the 3rd timer value, the second virtual machine has to receive the 3rd timer value associated with location. Thus, the reference discloses receive a response to the write request including the virtual disk location of a virtual disk); and
using the virtual disk location, send an read request to a second VM on the second host machine to read the object (read, by a second virtual machine, a first of said plurality of kernel timing parameters associated with said I/O transaction, paragraphs [2-4]; claims 8-10; OS #2 130 may read the 2.sup.nd timer value from shared memory, paragraph [16]).
Velayudhan does not teach send an application programming interface (API) write request to a first virtual machine (VM) on the first host machine … send an API read request to a second VM on the second host machine to read the object.
However, Aho teaches send an application programming interface (API) write request (Each I/O node provides I/O services between compute nodes (102) of its processing set and a set of I/O devices, paragraphs [24-30]; The example method of FIG. 6 includes receiving (601), by a kernel (103a) of the first node (102a) through an API (109a), a send work request, paragraphs [55-56]) to a first virtual machine (VM) on a first host machine (the I/O nodes (110, 114) are connected for data communications I/O devices (118, 120, 122), paragraphs [24-30])… send an read request to a (the transfer of data from the first node (102a) to the second node (102b) is acknowledged by the second node (102b) by executing an RDMA write operation on the second node, paragraphs [74-76]) second VM on the second host machine to read the object (the I/O nodes (110, 114) are connected for data communications I/O devices (118, 120, 122), paragraphs [24-30]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of send an application programming interface (API) write request to a first virtual machine (VM) on the first host machine … send an API read request to a second VM on the second host machine to read the object as taught by Aho into Velayudhan  to provide efficiency API read and write to virtual machine associate with host; therefore, improve task’s performance.
As to claims 4, 13 and 20, Crudele teaches the memory includes the processor having further programmed instructions that, when executed by the processor, cause the apparatus to look up the virtual disk location in of a virtual disk (looking up the virtual address (113) in a TLB stored on the first node, paragraphs [56-57])associated with an object handle received from a client, wherein the API write request includes the virtual disk location (Raising an interrupt in the user-level application can cause a context switch to the interrupt handler that can signal, to the user-level application, that all acknowledgment data has been received by the first node, paragraphs [77-83]).

As to claims 2 and 11, Aho teaches the memory includes the processor having further programmed instructions that, when executed by the processor, cause the apparatus to: forward the virtual physical disk location to a data structure in a metadata store (the local virtual address points to a location in virtual memory of the first node (102a) that is mapped to actual physical memory of the first node (102a), for example, by a page table that is accessible by the kernel, paragraphs [30-40]; looking up the virtual address (113) in a translation lookaside buffer (TLB) stored on the first node, paragraph [30-32]); and
responsive to receiving the API read request, look up the virtual disk location in the data structure associated in the metadata store (by looking up the virtual address (113) in a TLB stored on the first node (102a), by using an address translation algorithm, paragraph [30-32]).
As to claim 18, Aho teaches forward the virtual physical disk location to a data structure in a metadata store (the local virtual address points to a location in virtual memory of the first node (102a) that is mapped to actual physical memory of the first node (102a), for example, by a page table that is accessible by the kernel, paragraphs [30-40]; looking up the virtual address (113) in a translation lookaside buffer (TLB) stored on the first node, paragraph [30-32]); and
responsive to receiving the API read request, look up the virtual disk location in the data structure associated in the metadata store (by looking up the virtual address (113) in a TLB stored on the first node (102a), by using an address translation algorithm, paragraph [30-32]).
Claims 6, 7, 15, 16 and 22 are rejection under 35 Velayudhan (US 2012/0096205 A1) in view of Aho (US 2012/0331065) further in view of Song; Wenjun (US 2019/0196885A1).
As to claims 6 and 15, Velayudhan and Aho do not teach API write request includes a level of priority the API write request includes a level of priority. However, Song; Wenjun teaches 
API write request includes a level of priority the API write request includes a level of priority (for each type of workflow request of one or more types of workflow request, a dispatcher, a waiting queue, an event handler, a delivery queue, and a submitter; receiving a workflow request including workflow information based on user's activities associated with the workflow request, paragraphs [10-15]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of API write request includes a level of priority the API write request includes a level of priority as taught by Song; Wenjun into Velayudhan and Aho to provide efficiency API read and write to virtual machine associate with host; therefore, improve task’s performance.
As to claims 7, 16 and 22, Song; Wenjun teaches wherein the API write request includes an indication of a type of write, wherein the type of write includes a sequential write or a random write (writing the key information into a first waiting queue using a first dispatcher, claims 1-3; All information in the waiting queue 32 has a fixed sequence, paragraphs [48-50]).

Claims 8, 24 and 27 are rejection under 35 Velayudhan (US 2012/0096205 A1) in view of Aho (US 2012/0331065) further in view of Drego (US 10/691,464 B1).
As to claims 8, 24 and 27, Velayudhan and Aho do not teach the memory includes the processor having further programmed instructions that, when executed by the processor, cause the apparatus to:
determine that a size of the object exceeds a predetermined threshold; and partition the object into a plurality of chunks; and write one of the plurality of chunks to the VM. However, Drego teaches determine that a size of the object exceeds a predetermined threshold (function to determine a size of an inbound dataset or a dataset in queue for processing and evaluate the determined size of the dataset against the utilization threshold for a given array core of an integrated circuit. In the circumstance that a given dataset does not satisfy the utilization threshold, col. 13, lines 40-56); and partition the object into a plurality of chunks; and write one of the plurality of chunks to the VM (S405 may automatically trigger a virtual partitioning of the array core as well as a partitioning or dispersing of the dataset, col. 13, lines 40-56).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of API write request includes a level of priority the API write request includes a level of priority as taught by Song; Wenjun into Velayudhan and Aho to provide efficiency API read and write to virtual machine associate with host; therefore, improve task’s performance.
Claims 9 and 28 are rejection under 35 Velayudhan (US 2012/0096205 A1) in view of Aho (US 2012/0331065) further in view of Shlonsky (US 2016/0207673 A1).
As to claim 9, Velayudhan and Aho do not teach the memory includes the programmed instructions that, when executed by the processor, cause the apparatus to write the object to a shadow bucket causing the object to be hidden. However, Shlonsky teaches memory includes the programmed instructions that, when executed by the processor, cause the apparatus to write the object to a shadow bucket (a shadow box is a closed front case containing an object or objects paragraphs [10-12]), causing the object to be hidden (enclosed electronic components are hidden from view, paragraphs [10-12]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of API write request includes a level of priority the API write request includes a level of priority as taught by Song; Wenjun into Velayudhan and Aho to improving user's convenience in relation to control of objects displayed on a screen, and a user interface.

As to claim 25, it is rejected for the same reason as claim 9 above.

As to claim 28, it is rejected for the same reason as claim 9 above.

Claim 23, 26 and 29 are rejection under 35 Velayudhan (US 2012/0096205 A1) in view of Aho (US 2012/0331065) further in view of Lee (US 9,003,335 B2).
As to claim 23, Velayudhan and Aho do not teach object is part of a multipart object, the storage medium comprising the instructions stored thereon that, when executed by the processor, further cause the processor to: receive a completion request for the multipart object. However,
 Lee teaches the object is part of a multipart object, the storage medium comprising the instructions stored thereon that, when executed by the processor, further cause the processor to: receive a completion request for the multipart object (when the moving is completed, wherein the wallpaper including the previously obstructed portion becomes visible, claims 1-3; and move the object from the shadow bucket to a standard bucket, causing the object to be visible (when the moving is completed, wherein the wallpaper including the previously obstructed portion becomes visible, claims 1-4).
As to claim 26, it is rejected for the same reason as claim 9 above. 
As to claim 29, it is rejected for the same reason as claim 9 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195